1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     MICHAEL THOMAS,                                  )   Case No.: 1:19-cv-00333-NONE-SAB (PC)
9                                                     )
                      Plaintiff,                      )
10                                                    )   ORDER APPROVING PARTIES’ STIPULATION
              v.                                          TO EXTEND DISCOVERY AND DISPOSITIVE
                                                      )   MOTION DEADLINES
11                                                    )
     DAVID DAVEY, et.al.,
                                                      )   (ECF No. 65)
12                                                    )
                      Defendants.
                                                      )
13
                                                      )
14
15            Plaintiff Michael Thomas is appearing in forma pauperis in this civil rights action pursuant to 42
16   U.S.C. § 1983.
17            On June 17, 2021, the parties filed a stipulation to extend the discovery and dispositive motion
18   deadlines.
19            Good cause having been presented, the parties’ stipulation is approved, and the discovery
20   deadline is extended to October 15, 2021, and the dispositive motion deadline is extended to November
21   15, 2021.
22
23   IT IS SO ORDERED.
24
     Dated:        June 29, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
